Mr. Justice Thomas delivered the opinion of the court: This is a claim for refund of franchise tax erroneously paid by the International Boiler Compound Company, of Chicago, Illinois, for the years of 1924, 1925, 1926 and 1927, to the Secretary of State after the expiration of its charter in October, 1923. It is admitted by the Secretary of State that the charter of the International Boiler Compound Company had expired in October, 1923, and that the franchise fees paid for the years 1924, 1925, 1926 and 1927 in the sum of Ten Dollars for each year, making a total of Forty Dollars, should not have been collected by the office of the Secretary of State. As it is clear no tax was due, and as it is recommended by the Attorney General that an award be allowed the International Boiler Compound Company in the sum of Forty Dollars, an award for that amount is accordingly allowed.